DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,899,007 in view of Kay et al (10,078,908). Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 1 and 24 patent 10,899,007 fully disclose  	
Disposing a plurality of image sensors proximate to the workcell and acquiring, with at least some of the image sensors, a first plurality of images of the workcell (note claim1, col. 18 lines 18-20); 
b. registering the sensors to each other based at least in part on the first plurality of images and, based at least in part on the registration (note claim 3), 
d. registering the plurality of sensors to the industrial machinery (note claim 1, col. 18 lines 21-22); 
e. acquiring a second plurality of images during operation of the industrial machinery (note claim 11); and
 f. monitoring the industrial machinery during operation thereof based at least in part on the acquired second plurality of images, transformation, and registration of the sensors to the industrial machinery (note claim 11).  Dedkov does not clearly disclose converting the first plurality of images to a common reference frame of the sensors; c. determining a transformation matrix for transforming the common reference frame of the sensors to a global frame of the workcell;  Kay discloses converting the first plurality of images to a common reference frame of the sensors; c. determining a transformation matrix for transforming the common reference frame of the sensors to a global frame of the workcell (note col. 6 lines 7-20 and col. 8 lines 19-30). Dedkov and Klay are combinable because they are from the same field endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include discloses converting the first plurality of images to a common reference frame of the sensors; c. determining a transformation matrix for transforming the common reference frame of the sensors to a global frame of the workcell in the system of Dedkov as evidenced by Kay.  The suggestion/motivation for doing so would It is desirable during set-up to convert information about the position of fiducials, modules, or interaction points that is known in a coordinate system associated with a camera module into a different coordinate system that is associated with a robot module. Once this information is converted to the coordinate system of the robot module, control of the robot arm and interaction of the robot arm with the interaction point can be accomplished without further input from the camera module (note col. 2 lines 5-14).  It would have been obvious to combine Kay with Dedkov to obtain the invention as specified by claims 1 and 24.

Claims 2-23 in the application are similarly rejected by corresponding claims 1-15 of Dedkov.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
June 16, 2021
/GREGORY M DESIRE/               Primary Examiner, Art Unit 2664